Citation Nr: 0403846	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-08 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code, prior to April 30, 2002.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The appellant is the son of the veteran who is reported to 
have active service from July 1979 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant was born in January 1981 and is the son of 
the veteran.

2.  The veteran was granted a permanent and total disability 
rating in an August 2002 rating decision which assigned an 
effective date of April 30, 2002.

3.  In a November 2002 rating decision, the effective date of 
the veteran's permanent and total disability rating was 
changed to June 21, 2001.

4.  The appellant's beginning date of eligibility for DEA 
benefits is June 21, 2001.



CONCLUSION OF LAW

The criteria for a June 21, 2001 beginning date of 
eligibility for DEA benefits have been met.  38 U.S.C.A. 
§§ 3501, 3512, 5107 (West 2002); 38 C.F.R. §§ 21.3041 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In that case, 
the United States Court of Appeals for Veterans Claims held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA). Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 35).

In any event, the record reflects that the appellant was 
provided with a Statement of the Case which provided adequate 
notification of the information and evidence necessary to 
substantiate this claim.  The Board also notes that evidence 
necessary for fair adjudication of this particular claim is 
of record.  As such, the Board finds the duty to assist the 
appellant, regardless of the applicability of VCAA, has been 
met.

Analysis

Basic eligibility for Chapter 35 benefits is established in 
several ways, including being the child of a veteran who has 
a total and permanent disability rating from a service-
connected disability.  See 38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021 (2003).  However, the issue in this case 
is not whether the appellant is eligible for Chapter 35 
benefits, as the RO has already determined that the appellant 
is an eligible child under the applicable law and 
regulations.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  
Rather, the issue that must be decided in this case is the 
proper basic beginning date of eligibility for Chapter 35 DEA 
benefits.  

The appellant essentially contends that his beginning date of 
eligibility for DEA benefits should be June 21, 2001.  A 
review of the record reflects that in an August 2002 rating 
decision, the RO granted the veteran's claim of entitlement 
to individual unemployability benefits effective from April 
30, 2002.  The RO also found that basic eligibility to DEA 
benefits had been established from April 30, 2002.  The 
appellant submitted an application for DEA benefits in August 
2002.  In an undated letter, the RO informed the appellant 
that he became eligible for DEA benefits on April 30, 2002.  
In a November 2002 rating decision, the RO granted the 
veteran's claim for an earlier effective date and assigned 
June 21, 2001 as the effective date of the veteran's 
individual unemployability rating.  

In January 2003, the appellant requested DEA benefits from 
June 21, 2001.  In a subsequent undated letter, the RO stated 
that upon a second review of the veteran's file, they still 
found April 30, 2002 as the earliest date the veteran was 
considered disabled.  The Board notes that the front page of 
the November 2002 rating decision states under the heading of 
Decision that entitlement to individual unemployability was 
granted effective June 21, 2002.  However, the body of the 
decision states that entitlement to individual 
unemployability was granted from an earlier effective date of 
June 21, 2001.  A review of the record confirms that the 
veteran was awarded an earlier effective date of June 21, 
2001 for the grant of individual unemployability.  Thus, the 
November 2002 rating decision apparently contains a 
typographical area under the heading of Decision.  

The appellant in this action was born in January 1981, and he 
was 21 years of age at the time the veteran was awarded a 
permanent and total disability rating.  Thus, the beginning 
date of eligibility will be the effective date of the rating 
or the date of notification to the veteran from whom the 
child derives eligibility, whichever is more advantageous to 
the eligible child.  38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3041(b)(2)(ii).  As noted above, the veteran was 
originally awarded a permanent and total disability rating 
effective April 30, 2002.  However, the RO subsequently 
determined that an earlier effective date of June 21, 2001 
was appropriate.  Accordingly, upon applying the facts of 
this case to the applicable legal criteria, the Board 
concludes that the appellant's beginning date of eligibility 
for DEA benefits is June 21, 2001.  



ORDER

A June 21, 2001 beginning date of eligibility for DEA 
benefits is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



